Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Jeong et al (US 2021/0055626 A1) teaches a phase modulation device comprising a plurality of repeating stacks of dielectric materials. 
However, Jeong et al does not teach “the phase change material layer being thinner than the other material layers in the stack and having an index of refraction that is higher than an index of refraction of any of the other materials in the stack; wherein a dielectric permittivity of the phase change material layer can be controllably changed to tune the filter so as to provide a predetermined amount of spectral transmittance and/or reflectance of light incident on the filter” as to claim(s) 1; or “wherein each of the high-index dielectric material layers, low-index dielectric material layers, and phase change material layer has a corresponding thickness less than one-quarter of a wavelength of an incident radiation of interest, the high-index dielectric material layers, low-index dielectric material layers, the thickness of the high-index dielectric material layers, the low-index dielectric material layers, and the phase change material layer in a first stack varying in a non- periodic manner from the corresponding thicknesses in a second stack to enable an almost continuously varying refractive index in the filter” as to claim(s) 16. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 23, 2021